Exhibit 10-3-1

AWARD AGREEMENT

STOCK UNITS

The Executive Compensation Committee of the TEGNA Inc. Board of Directors has
approved an award of Restricted Stock Units (referred to herein as “Stock
Units”) to you under the TEGNA Inc. 2001 Omnibus Incentive Compensation Plan
(Amended and Restated as of May 4, 2010), as set forth below.

This Award Agreement and the enclosed Terms and Conditions effective as of
            , 2016, constitute the formal agreement governing this award.

Please sign both copies of this Award Agreement to evidence your agreement with
the terms hereof. Keep one copy and return the other to the undersigned.

Please keep the enclosed Terms and Conditions for future reference.

 

 

Director:

Grant Date: __/__/__

Stock Unit Commencement Date: __/__/__

Payment Date: ___/___/___

 

Stock Unit Vesting Schedule:   25% of the Stock Units shall vest on August 1,
20     [year of Grant Date]   25% of the Stock Units shall vest on November 1,
20     [year of Grant Date]   25% of the Stock Units shall vest on February 1,
20     [year following Grant Date]   25% of the Stock Units shall vest on
earlier of May 1, 20     [year following Grant Date] or the date of the 20    
Annual Meeting [year following Grant Date]

 

Number of Stock Units:   

 

 

      TEGNA Inc.       By: __________________________

 

Director’s Signature

     

Kevin E. Lord

Senior Vice President and Chief Human

Resources Officer

           



--------------------------------------------------------------------------------

STOCK UNITS

TERMS AND CONDITIONS

Under the

TEGNA Inc.

2001 Omnibus Incentive Compensation Plan

(Amended and Restated as of May 4, 2010)

These Terms and Conditions, dated                      , 2016, govern the grant
of Restricted Stock Units (referred to herein as “Stock Units”) to the director
(the “Director”) designated in the Award Agreement dated coincident with these
Terms and Conditions. The Stock Units are granted under, and are subject to, the
TEGNA Inc. (the “Company”) 2001 Omnibus Incentive Compensation Plan (Amended and
Restated as of May 4, 2010) (the “Plan”). Terms used herein that are defined in
the Plan shall have the meaning ascribed to them in the Plan. If there is any
inconsistency between these Terms and Conditions and the terms of the Plan, the
Plan’s terms shall supersede and replace the conflicting terms herein.

1. Grant of Stock Units. Pursuant to the provisions of (i) the Plan, (ii) the
individual Award Agreement governing the grant, and (iii) these Terms and
Conditions, the Company has granted to the Director the number of Stock Units
set forth on the applicable Award Agreement. Each vested Stock Unit shall
entitle the Director to receive from the Company one share of the Company’s
common stock (“Common Stock”) upon the earlier of the Director’s separation from
service or the Payment Date.

2. Vesting Schedule. Except as otherwise provided in Sections 6 and 13, the
Stock Units shall vest in accordance with the Vesting Schedule specified in the
Award Agreement; provided that the Director continues as a director of the
Company until the dates specified in the Vesting Schedule.



--------------------------------------------------------------------------------

3. Dividend Units. Dividend units shall be credited to the Director with regard
to the Stock Units. Dividend units shall be calculated based on the dividends
paid on shares of Common Stock. Dividend units shall be deemed to be reinvested
in shares of Common Stock as of the date dividends are paid on Common Stock,
shall be paid to the Director at the same time and in the same form as Stock
Units are paid to the Director, and are subject to the same terms and conditions
as the Stock Units, including, without limitation, the same vesting
requirements.

4. Delivery of Shares. The Company shall deliver to the Director a certificate
or certificates, or at the election of the Company make an appropriate
book-entry, for the number of shares of Common Stock equal to the number of
vested Stock Units as soon as administratively practicable after the earlier of
the Payment Date or the date that Director separates from service, but no later
than 30 days from such dates. A Director shall have no further rights with
regard to the Stock Units once the underlying shares of Common Stock have been
delivered.

5. Cancellation of Stock Units. Except as provided in Sections 6 and 13 below,
all unvested Stock Units granted to the Director shall automatically be
cancelled upon the Director’s separation from service, and in such event, the
Director shall not be entitled to receive any shares of Common Stock in respect
thereof.

6. Death, Disability or Retirement. In the event that the Director separates
from service on or prior to the Payment Date due to death, Disability or the age
of service limitations set forth in the Company’s Bylaws, the Director (or in
the case of the Director’s death, the Director’s estate or designated
beneficiary) shall be entitled to receive at the time of the Director’s death or
separation from service the total number of shares of Common Stock in respect of
such Stock Units which the Director would have been entitled to receive had the
Director continued employment until the Payment Date. For purposes of this Award
Agreement, Disability shall mean the Director is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

 

-2-



--------------------------------------------------------------------------------

7. Non-Assignability. Stock Units may not be transferred, assigned, pledged or
hypothecated, whether by operation of law or otherwise, nor may the Stock Units
be made subject to execution, attachment or similar process.

8. Rights as a Shareholder. The Director shall have no rights as a shareholder
by reason of the Stock Units.

9. Discretionary Plan; Employment. The Plan is discretionary in nature and may
be suspended or terminated by the Company at any time. With respect to the Plan,
(a) each grant of Stock Units is a one-time benefit which does not create any
contractual or other right to receive future grants of Stock Units, or benefits
in lieu of Stock Units; (b) all determinations with respect to any such future
grants, including, but not limited to, the times when the Stock Units shall be
granted, the number of Stock Units, and the Vesting Schedule, will be at the
sole discretion of the Company; (c) the Director’s participation in the Plan is
voluntary; and (d) the future value of the Stock Units is unknown and cannot be
predicted with certainty.

10. Effect of Plan and these Terms and Conditions. The Plan is hereby
incorporated by reference into these Terms and Conditions, and these Terms and
Conditions are subject in all respects to the provisions of the Plan, including
without limitation the authority of the Executive Compensation Committee of the
Company (the “Committee”) in its sole discretion to adjust awards and to make
interpretations and other determinations with respect to all matters relating to
the applicable Award Agreements, these Terms and Conditions, the Plan and awards
made pursuant thereto. These Terms and Conditions shall apply to the grant of
Stock Units made to the Director on the date hereof and shall not apply to any
future grants of Stock Units made to the Director.

 

-3-



--------------------------------------------------------------------------------

11. Notices. Notices hereunder shall be in writing and if to the Company shall
be addressed to the Secretary of the Company at 7950 Jones Branch Drive, McLean,
Virginia 22107, and if to the Director shall be addressed to the Director at his
or her address as it appears on the Company’s records.

12. Successors and Assigns. The applicable Award Agreement and these Terms and
Conditions shall be binding upon and inure to the benefit of the successors and
assigns of the Company and, to the extent provided in Section 6 hereof, to the
estate or designated beneficiary of the Director.

13. Change in Control Provisions.

Notwithstanding anything to the contrary in these Terms and Conditions, the
following provisions shall apply to all Stock Units granted under the attached
Award Agreement.

(a) Definitions.

As used in Article 15 of the Plan and in these Terms and Conditions, a “Change
in Control” shall mean the first to occur of the following:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or one of its affiliates, or (iv) any acquisition
pursuant to a transaction that complies with Sections 13(a)(iii)(A),
13(a)(iii)(B) and 13(a)(iii)(C);

 

-4-



--------------------------------------------------------------------------------

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

(iii) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or entity resulting from such Business Combination (including, without
limitation, a corporation or entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding

 

-5-



--------------------------------------------------------------------------------

Company Voting Securities, as the case may be, (B) no Person (excluding any
employee benefit plan (or related trust) of the Company or any corporation or
entity resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation or entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
corporation or entity, except to the extent that such ownership existed prior to
the Business Combination, and (C) at least a majority of the members of the
board of directors of the corporation or entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(b) Acceleration Provisions. In the event of the occurrence of a Change in
Control, the vesting of the Stock Units shall be accelerated and, if such Change
in Control constitutes a “change in control event” within the meaning of
Section 409A of the Code, there shall be paid out to the Director within thirty
(30) days following the effective date of the Change in Control, the full number
of shares of Common Stock subject to the Stock Units. In the event of the
occurrence of a Change in Control that is not a “change in control event” within
the meaning of Section 409A of the Code, the vesting of the Stock Units shall be
accelerated and the Stock Units shall be paid out at the earlier of the Payment
Date or the Director’s separation from service.

(c) Legal Fees. The Company shall pay all legal fees, court costs, fees of
experts, and other costs and expenses when incurred by the Director in
connection with any actual, threatened or contemplated litigation or legal,
administrative or other proceedings involving the provisions of this Section 13,
whether or not initiated by the Director. The Company agrees to pay such

 

-6-



--------------------------------------------------------------------------------

amounts within 10 days following the Company’s receipt of an invoice from the
Director, provided that the Director shall have submitted an invoice for such
amounts at least 30 days before the end of the calendar year next following the
calendar year in which such fees and disbursements were incurred.

14. Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in Virginia and agree that such litigation shall be conducted in
the courts of Fairfax County, Virginia or the federal courts of the United
States for the Eastern District of Virginia.

15. Compliance with Section 409A. This Award is intended to comply with the
requirements of Section 409A, and shall be interpreted and administered in
accordance with that intent (e.g., the definition of “separates from service” or
“separation from service” (or similar term used herein) shall have the meaning
ascribed to “separation from service” under Section 409A). If any provision of
these Terms and Conditions would otherwise conflict with or frustrate this
intent, the provision shall not apply. Solely to the extent required by
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), if
the Director is a “specified employee” (within the meaning of Code Section 409A
and the regulations and guidance issued thereunder (“Section 409A”)) and if
delivery of shares is being made in connection with the Director’s separation
from service other than by reason of the Director’s death, delivery of the
shares shall be delayed until six months and one day after the Director’s
separation from service with the Company (or, if earlier than the end of the
six-month period, the date of the Director’s death).

 

-7-